By the Court.

The warrant should have had a seal. It is therefore quashed ; but it appearing from the face of the warrant, and also from an examination of the prosecutor, Mincey, that a serious offence has been committed, it is ordered, that he remain in custody uutil he gives security for his appearance at the next Superior Court of Bulloch County ; himself in five hundred dollars, and two securities in five hundred dollars each, to answer to a bill of indictment for feloniously carrying away six negroes, said to be the property of the said Mincey, and also to a bill of indictment for false imprison-taent. And the said James Caswell, having entered into the recognizance required by the court, he Was discharged on payment of fees'.